  


 HR 4838 ENR: To redesignate the railroad station located at 2955 Market Street in Philadelphia, Pennsylvania, commonly known as “30th Street Station”, as the “William H. Gray III 30th Street Station”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4838 
 
AN ACT 
To redesignate the railroad station located at 2955 Market Street in Philadelphia, Pennsylvania, commonly known as 30th Street Station, as the William H. Gray III 30th Street Station. 
 
 
1.RedesignationThe railroad station located at 2955 Market Street in Philadelphia, Pennsylvania, commonly known as 30th Street Station, shall be known and designated as the William H. Gray III 30th Street Station.  
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the railroad station referred to in section 1 shall be deemed to be a reference to the William H. Gray III 30th Street Station.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
